        Case 1:16-cv-07075-VSB-OTW Document 271 Filed 12/11/20 Page 1 of 5



1
     ‫ב"ה‬
2    The Law Offices of Kissinger N. Sibanda, Esq.
3    P.O. Box 714
4    Livingston, NJ 07039
5
     Kissinger N. Sibanda, DC Bar #1017426
     Telephone 973-689-5952
6
     Email: ksibanda@temple.edu
7

8
     December 11, 2020
9

10

11                        United States District Court
12                       Southern District of New York
13
     ________________________________
14
     MOUSSA DIARRA,                     ) Civil No. 1:16-civ-07075(VSB)
15                           Plaintiff, ) (closed)
16                                      )
     V.                                 )
17
                                        )
18   CITY OF NEW YORK,                  )
19
                           Defendant. )      FINAL EQUEST FOR
                                        )    PERMISSION TO SEND
20
                                        )    COPIES OF SEALED
21                                      )    EVIDENCE TO DOJ AND NY
22
                                        )    COMPTROLLER’S OFFICE.
                                        )
23
                                        )
24                                      )
                                        )
25
                                        )
26

27

28



                 DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                           1
         Case 1:16-cv-07075-VSB-OTW Document 271 Filed 12/11/20 Page 2 of 5



1
     Ref: Final Request to submit copies of Sealed Evidence to DOJ
2    and New York Comptroller’s Office:
3
          Judge Vernon Broderick:
4

5
           Mr. Diarra makes this final request for permission to submit
6    electronic copies of sealed photos of Mrs. Diarra to New York
7    Comptroller’s office and Department of Justice, as part of pending
8    notice of claim and crime report. Mr. Diarra makes this request in light
9
     of the three other requests which have been ignored by chambers. See
     ECF-DOCKET 264-266. Furthermore, as this is notice that this is the
10
     last request. Mr. Diarra will be proceeding for a writ of mandamus on
11
     the matter with the Second Circuit in due course.
12

13
           This is the sixth request to transmit email copies of sealed
14   documents held in custody by Judge Broderick to City of NY and DOJ,
15   see ECF 261- ECF 265 dated April 1 2020, April 7 2020, May 7 2020
16   and August 14th, 2020. All these requests were summarily ignored. In
17
     light of COVID-19, a response from chambers is necessary in this
     matter because the statute of limitation for his notice of claim is not
18
     exhausted.
19

20

21   Pursuant to the Fourteenth Amendment’s Equal Protection clause Mr.
22   Diarra has a right to obtain and adduce evidence in proceedings to which
23   he is a party, such as the administrative hearing with NY Comptroller’s
24   office, as well as part of his compliant against you with the DOJ. See,
25
     Jencks v. United States, 353 U.S. 657 (1957); Giglio v. United States, 405
     U.S. 150 (1972); and Brady v. Maryland, 373 U.S. 83 (1963).
26

27
     Furthermore, pursuant to United States v. Carolene Products Company,
28
     304 U.S. 144 (1938) (see footnote 4); stating the limits and process for

                  DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                            2
         Case 1:16-cv-07075-VSB-OTW Document 271 Filed 12/11/20 Page 3 of 5



1
     substantive due process. The taking of the right to equality (here, Mr.
2    Diarra’s right to present evidence in his case), should comply with
3    Carolene. The legal reasons for refusal of evidence from a branch of
4    government, here Chambers, to give evidence pertinent for Mr. Diarra’s
5
     second notice of claim with the City of New York, as well as the pending
     DOJ investigation should be clearly stated as it directly affects Mr.
6
     Diarra’s legal rights and remedies.
7

8
                                Relevancy of sealed photos1:
9

10

11         Photos of Mrs. Diarra were previously sealed by this office. See,
12   sealing order - Exhibit 2.
13
          The photos are relevant under FRE 401 because they show that no
14
     rape kit was ever made at the time of the actual arrest / incident – no
15
     photos of Mrs. Diarra were taken before the arrest - instead photos
16
     showing Mrs. Diarra’s healthy genitalia were then taken four-five
17   months later. However, Mr. Diarra was arrested for genital cutting.
18

19        If this request is ignored, Mr. Diarra will be proceeding,
20   accordingly, with a writ of mandamus.
21
     DATED: LIVINGSTON, NEW JERSEY
22
     December 11th, 2020
23

24

25   1 The affirmation of the District Court’s order by the Second Circuit is not
     binding precedent and has little or no jurisprudential value, depending on
26
     the District judge’s interpretation - rendering the District Court’s order in
     the first Diarra matter non-binding precedent. By its nature, this order is
27
     subject to a weaker standard of reversal should the summary order come under
     review by a different panel of the Second Circuit or a different District
28
     judge.


                   DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                             3
           Case 1:16-cv-07075-VSB-OTW Document 271 Filed 12/11/20 Page 4 of 5



1
                                     Respectfully Submitted,
2

3                                    /s/ Kissinger N. Sibanda
4                                    KISSINGER N. SIBANDA, ESQ.,
5
                                     Attorney for the Plaintiff
                                     P.O Box 714
6
                                     Livingston, NJ 07039
7
                                     Telephone: (973) 689-5952
8                                    Email: ksibanda@temple.edu
9

10

11

12

13

14

15
     To:   BY ECF
16
     Honorable Vernon S. Broderick
17
     United States District Court
18
     Southern District of New York
19
     40 Foley Square,
20
     Room 415 New York, NY 10007
21

22
     VIA ECF
23
     Cooperation Counsel - James Johnson
24
     New York Law Department
25
     Valerie E. Smith Esq (Assigned)
26
     Attorney for Defendant
27
     100 Church St.
28
     New York, NY 10007

                    DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                              4
        Case 1:16-cv-07075-VSB-OTW Document 271 Filed 12/11/20 Page 5 of 5



1

2

3
     CC: COLLEN McMAHON
4

5    Chief judge SDNY.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                 DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                           5
